 VIKING LITHOGRAPHERS, INC.139VikingLithographers,Inc.andMiami PrintingPressmen&Assistants'Union,Local 207,subor-dinate to International Printing Pressmen &Assistants'Union of North America,AFL-CIO.Case 12-CA-4533June 30, 1970DECISION AND ORDERBY MEMBERSFANNING, MCCULLOCH,AND BROWNOn October 17, 1969, Trial Examiner Ivar H.Peterson issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion. Thereafter, the Respondent filed exceptions totheTrialExaminer's Decision and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and brief,and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner only to the extent con-sistent herewith.On January 19, 1968, the Union won an electionamong the Respondent's employees, 13 to 8, andwas certified on March 11. The parties engaged in anumber of bargaining sessions until the middle ofJanuary 1969 and between January 14 and Februa-ry 3, 1969, exchanged letters relating to bargainingmatters.Between February 3 and May 5, 1969,there was no communication between Respondentand the Union regarding negotiations. BetweenMay 5 and May 14, the Union and the Respondentexchanged the communication described below.Thereafter, on May 14, 1969, some 14 months afterthe Union's certification, the Respondent notifiedthe Union that it doubted the Union continued torepresent a majority of the employees and stated itdeclined to negotiate further fora bargaining agree-ment.The complaint alleges that, by so refusing to con-tinueto recognize the Union, the Respondent vio-lated Section 8(a)(5) and (I) of the Act. The TrialExaminer,concluding that the Respondent had noreasonable basis for questioning the Union's majori-ty status, found the violation as alleged. We do notagree with this result.The principle applicable in the presentsituationhas long been established. After the certificationyear has run, an employer may lawfully withdrawrecognitionfrom an incumbent union because of anasserted doubt of the union's continued majority ifits assertionof doubt israised in acontext free ofunfair labor practices and is supported by a show-ing of objective considerations providingreasona-ble grounds for a belief that a majority of the em-ployees no longer desire union representation.'Herethe Respondentengaged inno independentunfair labor practices, and the withdrawal of recog-nition occurred more than a year after the certifica-tion.Consequently, as the Trial Examiner quiteproperly viewed the problem, the issue to beresolved is whether or not those "objective con-siderations" existed, justifying the asserted doubtconcerning the Union's majority status.Here, as noted, the Respondent and the Unionengaged inanumber ofbargaining sessionsbetweenApril1968and January 1969. Butbetweenmid-January,when it received certainproposals from the Union, and May 5, when itreceived a telegram, the Respondent heard nothingfrom the Union concerning formal negotiations. Infact it appears that during that January-May periodthe Union was wholly inactive in the plant andseveralemployeesexpressedtomanagementdissatisfaction with the Union.2 However, the Uniondid hold a meeting of the Respondent's employeeson the evening of May 4,3 and the following day theRespondent received a telegram from the Union inwhich it accepted the Company's "final offer" andrequested that the Respondent reduce it to writingfor signatures. The Union made no attempt at thattime to secure any bargaining advantage what-soever, but simply capitulated completely. No finaloffer comprising a complete contract had in fact'Nu-SouthernDyeing &Finishing,Inc , andHendersonCombining Co ,179 NLRB 5732On cross-examinationtheUnion's International representative whohandlednegotiationswith the Companytestified that he asked for nomeetings afterJanuary 10because "we had the unfair labor practicecharge" and"were waitingfor it to beprocessed againstthe Com-pany "However, the charge included no allegation that Respondent innegotiations had failed to bargain in good faith Moreover,there is nothingin the record to suggest that the Respondent was informed of this assertedreason,not does the record suggest that the Respondent should have in-ferred that such asserted reason existed Consequently,this testimony doesnot in our opinion detract from the objective facts concerning the Union'sinactivity'Only about eight employees attended However, there is no evidencethat the Respondent,prior to the hearing in this case,was aware of thenumber at that meeting184 NLRB No. 16 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen made, there being limited matters necessarilya part of an agreement not covered by any com-pany offer, and other areas in which the partiescould not even agree on what the Company's finaloffer had been. Finally, at that time only four of theunit employees employed at the time of the electionremained in the plant with two of those four havingannounced their intent to quit-doing so in 2 or 3weeks. In these circumstances we believe that theRespondent was not unreasonable or unrealistic inconstruing the Union's contractual surrender andhaste to enter into a contract, the terms of whichwere at best ambiguous, as an attempt to secure itsbargaining status in the face of declining employeesupport.The foregoing factors relied on by the Respon-dent may not by themselves show that the Unionhad in fact lost its majority as of May 14, 1969,when the Respondent withdrew recognition. How-ever, here in a context free of unfair labor practicesor even of manifestunion animuson the part of theRespondent, those factors noted above do provide,inour opinion, an objective basis which couldproperlyfurnishreasonablegrounds for theRespondent to believe that the Union had lost itsmajority status.' Consequently, we find that theRespondent did not violate Section 8(a)(5) or (1)of the Act when on May 14, 1969, it withdrewrecognition from the Union. Accordingly, we shalldismiss the complaint.ORDERIt is hereby ordered that the complaint herein be,and it hereby is, dismissed.'SeeLloyd McKee Motors, Inc ,170 NLRB 1278184 NLRB No 16T-7TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEIVAR H. PETERSON, Trial Examiner: This case wastried before me at Miami, Florida, on August 20and 21, 1969. It was initiated by a charge filed onMay 26, 1969, and a complaint issued on July 17,1969, against the Respondent, Viking Lithog-raphers, Inc., alleging that the Respondent had vio-lated Section 8(a)(5) and (I) of the Act by refus-ing to continue to recognize Miami Printing Press-men & Assistants' Union, Local 207, subordinate toInternationalPrintingPressmen& Assistants'Union of North America, AFL-CIO, herein calledthe Union. In its answer duly filed, the Respondentadmitted certain jurisdictional allegations of thecomplaint but, with respect to the alleged unlawfulrefusal to bargain, affirmatively alleged that when itdeclined tocontinuerecognizing the Union it did soon the ground that it had a good-faith doubt thatthe Union then represented a majority of its em-ployees in the appropriate unit.At the hearing, all parties were represented andwere afforded full opportunity to adduce evidencebearing upon the issues. Subsequent to the hearing,counsel for the Respondent filed a brief which hasbeen carefully considered.Upon the entire record in thecase,and from myobservation of the witnesses and their demeanor, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Florida corporation with itsplace of business in Miami, Florida, where it is en-gaged in the business of printing, binding, and mail-ing brochures. During the Respondent's last fiscalyear its gross volume of business exceeded$500,000 and it purchased and received goods andmaterials valued in excess of $50,000 directly frompoints outside the State of Florida. Although theRespondent admitted the foregoing facts relating toits volume of business, it denied that it was engagedin commerce within the meaning of the Act. I findthat the Respondent is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDMiami Printing Pressmen&Assistants'Union,Local207, subordinate to International PrintingPressmen&Assistants'Union of North America,AFL-CIO,isa labor organization within the mean-ing of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESOn March 11, 1968, following a Board-con-ducted election held on January 19, the Board cer-tified the Union as the exclusive representative oftheRespondent's employees in an appropriateunit.'The first bargaining meeting was held onApril 11, and thereafter there were 1 1 furthermeetings, the last one occurring on January 10,1968. No contention is made that the Respondentengaged in any unlawful conduct during the courseof the bargaining meetings. At the outset the Unionhad submitted a proposal and thereafter theRespondent had submitted a counterproposal; itwas on the latter that most of the discussion at the'The unit admittedly appropriateconsists of "All offsetpressmen andapprentices,feederoperatorsandhelpers,cameramen, assistantcameramen, platemakers,and stripper-opaquers,"excluding all other em-ployees, officeclericalemployees,guards, andsupervisors as defined in theAct The votein the election was 13 to 8 infavor of the Union,with I chal-lenged ballot VIKING LITHOGRAPHERS, INC.141bargaining sessions occurred. As of January 10, theparties had reached agreement on a number of mat-ters but wages, health and welfare, and certainother provisions of the contractwere still indispute. By letter dated January 14, Larry Smith,International representative of the Union who hadparticipated in the negotiations along with an em-ployeecommittee,wrote to the Respondentproposingas a basisfor "a final settlement" thatthe Respondent pay the entire cost of the healthand welfare program,grantstated increases forspecific job classifications, and agree to a proposalregardingmanning onthe four-color press. Thisletter was acknowledged by Jesse Hogg, counsel forthe Respondent, on January 15, and on February 3he wrote toInternationalRepresentative Smith stat-ing that, after having conferred with the Respon-dent, the Union's proposal was not acceptable.From February 3 until May 5 there was no com-municationbetween the Respondent and theUnion. Under date of May 5, following a meetingwith employees on May 4, the Union sent to coun-sel for the Respondent, who had been the principalrepresentative of the Respondent in the negotia-tions, the following telegram:This is to advise that the Union accepted thelastCompany offer, Sunday, May 4, 1969.Please prepare the Contract for proper signa-tures.Will call you next Tuesday or Monday,whenIam inMiami. Regards, Larry J. Smith,Representative, IPP&AU of NA.Counsel for the Respondent acknowledged receiptof the telegram by letter dated May 7, stating thatthe president of the Respondent was out of the cityand that he would talk to him the following week.Counsel added that "it has been so long since wemet that I cannot remember what we agreed to andwhat was still open." On May 14, counsel wrote tothe Union, stating that he had conferred that daywith the president of the Company who "informsme that he is of the opinion that your organizationdoes not now represent a majority of unit em-ployees at Viking and that this has been true forseveral months past." Accordingly, he advised thatthe Respondent "entertained a good-faith doubt ofyour majority status, and the company thereforedeclines to negotiate for a collective bargainingagreement with your union."The General Counsel contends that the Respon-dent was not motivated by a good-faith doubt of theUnion'smajoritystatusonMay 14 when itwithdrew recognition of the Union as the exclusiverepresentative of the Company's employees anddeclined to negotiate further with the Union, andthat therefore the Respondent violated Section8(a)(5) and (1) of the Act. The Respondent, onthe other hand, argues that it was fully justified inquestioning the Union's majority status.The principles governing an employer's continu-ing duty to recognize and deal with a union whichhad previously been duly certified by the Board asthe exclusive bargaining representative of his em-ployees, were reviewed and restated inLaystromManufacturing Co.2 as followsAbsent unusual circumstances, there is an ir-rebuttable presumption that the majority statusof a certified union continues for 1 year fromthe date of certification.3 After the first yearthe certificate still creates a presumption ofmajority status, but the presumption is nor-mally rebuttable by an affirmative showing thatthe union no longer commands a majority.4Moreover, where the certificate is a year ormore old and employer may withhold furtherbargainingwithout violating the Act and insistthattheunionreestablishitsstatutoryrepresentative status if, but only if, he in goodfaithhas a reasonable doubt of theunion'scontinuingmajority.'A showing of such doubt, however, requiresmore than an employer's mere assertion of itand more than proof of the employer's subjec-tive frame of mind. The assertion must be sup-ported by objective considerations. The ap-plicable test, as defined in theCelanesecase, iswhether or not the objective facts furnish a"reasonable basis" for the asserted doubt, or,put another way, whether or not there are"some reasonable _grounds for believing theUnion has lost its majority status since its cer-tification. "6'Celanese Corporation of America,95 NLRB 664, 673'Frito-Lay, Inc ,151 NLRB 28, CfCelanese Corporation of Amer-ic a, supra' See, e g,TheRichardW Kase Company,141 NLRB 245,MitchellStandardCorporation,140 NLRB 496,The Randall Company, et al,133 NLRB 289,Celanese Corporation of America, supra,footnote 4, at672"CelaneseCorporationof America,supra, footnote 4, at 673Whether or not an employer's doubt is grounded onan honest and reasonable belief that the union hadlost itsmajority status "cannot be resolved byresort to any simple formula" but "can only be an-swered in the light of the totality of all the circum-stances involved in a particular case. "3In support of its claim that it did entertain agood-faith doubt of the Union's majority statuswhen it withdrew recognition on May 14, whichwas 14 months after the Union had been certifiedas exclusive bargaining representative, the Respon-dent relies on several considerations. Hogg, counselfor the Respondent and its principal negotiator, metwith Robert Birenbaum, Respondent's president, onMay 14 to determine what reply to make to the2 151 NLRB 1482, 1483-84, enforcement denied on other grounds 359F 2d 799 (C A 7)3 See, e g,Ray Brooks v N L R B,348 U S 96,Celanese Corpora-tion of America, 95NLRB 664, 672 142DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion's May 5 telegram accepting "the last Com-pany offer" and requesting that the contract beprepared for signature. Hogg testified that at theoutset of the meeting he expressed the view toBirenbaum that in his opinion the Union did notrepresent a majority and had not for some time.Birenbaum agreed with this view. They thendiscussed the factors which they felt buttressed thisopinion.AtHogg'srequestBirenbaumhadprepared a list of unit employees as of March 11,1968, when the Union was certified, and as of May5, 1969, when the Union sent its telegram. Thisshowed that of the 21 unit employees on March 11,1968, only 4 were in the Respondent's employ onMarch 5, 1969, in a unit then consisting of 25 em-ployees. Of these four, one, Gerald Konidare, whohad been a member of the employee committee,had before May 5 given notice that he was quittingand he did terminate his employment on May 9.Another member of the negotiating committee,Ralph Martinucci, had expressed an intention togive notice; he in fact quit on May 23. Aside fromKonidare and Martinucci, Birenbaum testified that"just about every other man who I knew to bevitally interested" in the Union "had left in mostcases months previous" to May. New employees, soBirenbaum testified, had expressed no interest inthe status of negotiations, and the fact that fromJanuary to May there were no problems betweenmanagement and the employees led Birenbaum tobelieve that there was little interest in the Union.A further factor relied on by the Respondent wasthe Union's behavior during and after the negotia-tions, which Hogg characterized as "lackadaisical."The Union did not press for more frequentmeetings and on several occasions left a meetingwithout seeking to arrange another. Thus at theconclusion of the fourthmeeting onJuly 2, Smithfor the Union refused to commit himself as tofurther meetings. Late in that month he telephonedHogg and inquired if the Respondent was preparedtomake any further concessions;when Hoggreplied in the negative and suggested that theUnion should make some concessions,which Smithdeclined to do, Smith concluded by stating, "Well,ifyou change your mind,giveme a call."Thereafter,no meetingoccurred until October 6.The October 29 meeting ended with no provisionfora future negotiation session.Aboutmid-November Smith called Hogg and indicated that hedid not wish to meet further; however, Hogg per-suaded him to meet on November 29. At theNovember 29 meeting the Union indicated that itmight engage in a strike,but Smith was persuadedby Hogg to arrange for a further meeting onDecember 16. At the December 16 meeting theRespondent improved its wage offer on severalclassifications.When Birenbaum complained toSmith that the drawnout negotiations caused low'Laystrom Manufacturing Co ,supra,Printers Service Inc ,175 NLRB809morale among the employees and high turnover,Smith rejoined that this condition was attributableto the Company and stated that there were only afew "die hards" left. Hogg and Birenbaum in-terpreted the latter remark to mean there were onlya few union supporters remaining.The last meeting occurred on January 10 andended with no arrangements being made for furthernegotiations. Thereafter, on January 14, the Unionwrote the Respondent making certain proposals asa basis for "final settlement." These were rejectedby theRespondent in a letterdated February 3. OnFebruary 5, the Union filed unfair labor practicecharges, including an allegation that the Respon-dent had violated Section 8(a)(5) by institutingcertain disciplinary action without bargaining withthe Union. This charge was dismissed by the Re-gional Director and his action was sustained by theGeneral Counsel on appeal. No meetings were heldafter January 10 between the parties and there wasno communication between them after February 3until the May 5 telegram from the Union stating itaccepted the Respondent's last offer. As statedabove, the Respondent on May 14 withdrew recog-nition and refused to negotiate further.Under all the circumstances, and considering aswell the fact that the Respondent bargained withthe Union in good faith and had engaged in no in-dependent violations of Section 8(a)(1) of the Act,Iam not persuaded that the Respondent had a"reasonable basis," supported by objective con-siderations, for questioning the Union's majoritystatusonMay 14, 1969. Turnover among em-ployees in the unit, heavily relied on by the Respon-dent as supportive of its asserted good-faith doubt,in and of itself has been held not to be such an ob-jective factor as to constitute a reasonable basis forbelieving that a union lost its majority since certifi-cation.4As the Board observed inLaystrom(at1484), "new employees will be presumed to sup-port a union in the same ratio as those whom theyhave replaced." Nor do I find in the time lagsbetween meetings and the Union's failure to engagein a strike which had been intimated a basis for in-ferring that the Union had lost support of a majori-ty. To the contrary, I note that the January 14 lettersent by Smith to the Respondent as a proposal forfinal settlement bears the handwritten names of 17employees,thus indicating that a substantial majori-ty then supported the Union. Aside from normalturnover,there is no evidence-other than theUnion's telegram of May 5 accepting the Respon-dent's terms-indicating that after the expiration ofthe certification year the Union lacked the ad-herence of a majority.Upon the entire record, I conclude that theRespondent did not have a good-faith doubt or areasonable basis for believing that the Union hadlost its majoritystatus onMay 14, 1969. 1 therefore1\ VIKING LITHOGRAPHERS, INC.143conclude that the Union on that date continued tobe the certified representative of the employees inan appropriate unit and that the Respondent, bywithdrawing and withholding recognition and refus-ing to bargain with it on and after May 14, 1969,violated Section 8(a)(5) and (1) of the Act.5IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent, set forth in sec-tion III, above, occurring in connection with theoperations described in section I, above, have aclose, intimate, and substantial relationship totrade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, I shall recommendthat it cease and desist therefrom and take certainaffirmative action designed to effectuate the poli-cies of the Act. To remedy the Respondent's unlaw-ful refusal to fulfill its statutory bargaining obliga-tion, I recommend that it bargain on request withthe Union, as the exclusive representative of its em-ployees in the unit found appropriate herein, and, ifan understanding is reached, embody such un-derstanding in a signed agreement. I also recom-mend that the Respondent post at its plant thenotice attached to this Decision as an appendix.In oral argument, counsel for the General Coun-sel urged that the Respondent be ordered to sign acontract at the Union's option and to reimburse theemployees with interest for the loss of any benefitswhichwouldhaveaccrued to them, citingBeverage-Air Company,164 NLRB 1127. In thatcase, the parties had reached oral agreement onterms,which the employer refused to execute.Here, I am convinced that a number of contractualprovisions had not reached the status of concreteproposals readily susceptible of acceptance but,rather, were still in the discussion and modificationstage. In view of the uncertain content of variousclauses which the Union by its telegram purportedto accept, I am satisfied that it would not be ap-propriate in this case to recommend execution of aparticular contract and reimbursement order.Upon the basis of the foregoing findings of factand upon the entire record in the case, I make thefollowing:CONCLUSIONS OF LAW1.The Respondent is engaged in commercewithin the meaning of Section 2(6) and (7) of theAct.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.All offset pressmen and apprentices, feederoperatorsandhelpers,cameramen,assistantcameramen, platemakers, and stripper-opaquers,but excluding all other employees, office clericalemployees, guards and supervisors as defined in theAct, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Sec-tion 9(b) of the Act.4.At alltimes sinceMarch 11, 1968, the Unionhas been the exclusive bargaining representative ofthe employees in the aforesaid appropriate unitwithin the meaning of Section 9(a) of the Act.5.By refusing on and after May 14, 1969, torecognize and bargain collectively with the Unionas the exclusive representative of the employees inthe aforesaid appropriate unit, the Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) ofthe Act.6.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.[Recommended Order6 7 is omitted from publica-tion. ]'Lloyd McKee Motors, Inc ,170 NLRB 1278, relied on by the Respon-dent as dispositive of the instant case, is distinguishable on its facts6 In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions,recommendations,and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board'sOrder is enforced by a Judgment of a United States Courtof Appeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall be changed to read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "I In the event that this RecommendedOrderisadopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 12, in writing, within 10 days from the date of this Order, what stepsRespondent has takento complyherewith "